I find myself unable to concur in the conclusion of the majority. As I read the evidence, it is undisputed that lot 3 in controversy was occupied, used, and held adversely to all the world by J. M. Evans and his wife, Elvira C. Evans, from about April 5, 1893, when lot 4 adjoining lot 3 was purchased and deeded to Elvira C. Evans, until the death of J. M. Evans, on June 18, 1901, some 8 years, 2 months, and 13 days; that for more than 2 years after the death of her husband, Elvira C. Evans, together with an afflicted daughter, occupied and used lot 3 as before, thus vesting in Mrs. Evans absolute title to lot 3, under our 10 years' statute of limitation; and that hence upon her death lot 3 descended to her heirs, share and share alike. And it is my further opinion that the evidence is wholly insufficient to show that Mrs. Birdie O. Evans, the surviving wife of C. N. Evans, deceased, at any time disputed the right of Elvira C. Evans to use and occupy lot 3 as she had during the life of her husband. The undisputed facts show that she made use of it without hinderance from C. N. Evans or his wife, Birdie O. Evans. There is no evidence sufficient in my judgment to show that either C. N. Evans or Birdie O. Evans occupied or used lot 3 adversely to Elvira C. Evans prior to her death. The use of lot 3 by Birdie O. Evans and C. N. Evans seems to have been permissive only. Or, if, in any view of the evidence, it can be said that Birdie O. Evans used the land in controversy adversely to the other heirs of Elvira C. Evans, such other heirs had no notice thereof. At no time do I find in the evidence where Birdie O. Evans claimed in their presence or in the presence of any other the sole right to lot 3, or the sole right to its use and occupancy. The only evidence, if it can be so termed, of such an adverse claim, is the fact that she paid taxes on lot 3 together with lot 4; but those taxes during all of those years were very small, and it has been expressly held that the payment of taxes is not sufficient to divest a cotenant of his interest. Therefore I am of the opinion that the judgment below should be reversed and judgment here rendered for appellants, establishing their interest, and for partition as prayed for in their petition.